Citation Nr: 1228200	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO. 05-28 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for right hand disability.

2. Entitlement to service connection for right wrist disability.

3. Entitlement to an initial evaluation in excess of 50 percent for a psychiatric disorder, currently diagnosed as a major depressive disorder with an associated generalized anxiety disorder, for the period from March 18, 2003, to February 2, 2012.

4. Entitlement to an effective date earlier than March 28, 2008, for a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2003, August 2008, and November 2008 by Department of Veterans Affairs (VA) Regional Offices (ROs).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a February 2010 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issues currently on appeal were first considered by the undersigned Veterans Law Judge in a Board decision and remand dated in August 2010.

In the December 2003 rating decision on appeal, the Seattle, Washington, RO granted service connection for a dysthymic disorder, rated as 50 percent disabling, effective from March 18, 2003. 

In January 2008, the Board denied the Veteran's appeal for an initial rating in excess of 50 percent for a dysthymic disorder. In December 2008, the Court of Appeals for Veterans Claims granted a joint motion for remand and thereby vacated the Board's December 2008 decision and remanded the issue to the Board, for consideration and adjudication of whether an informal claim for a TDIU had been received in connection with the claim for an initial rating in excess of 50 percent for a dysthymic disorder.

In the August 2008 rating decision on appeal, the Portland, Oregon, RO denied service connection for right hand and wrist disability.

In the November 2008 rating decision on appeal, the Portland, Oregon, RO assigned a TDIU effective from March 28, 2008. The Veteran appeals for an effective date earlier than March 28, 2008, for a TDIU.

In a rating decision dated in April 2012, the RO/AMC granted a higher initial rating of 100 percent for dysthymia for the period from February 3, 2012, forward.

The appeals for (1) service connection for right wrist disability, (2) an initial evaluation in excess of 50 percent for a psychiatric disorder, currently diagnosed as a major depressive disorder with an associated generalized anxiety disorder, for the period from March 18, 2003, to February 2, 2012, and (3) an effective date earlier than March 28, 2008, for a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran entered active service with a history of a fracture of the right 2nd metacarpal head; although the November 1967 service entrance examination report reflects equivocation and revision on the matter of whether a resulting disorder was then currently disabling, the final version of the report indicates by a checked box that clinical evaluation of the upper extremities was normal, that the upper extremities were profiled as a "1," representing a high level of fitness, and that the Veteran's condition of the right hand was not considered disabling.

2. In-service injuries to the right hand were documented in service treatment records in January 1968, June 1968, July 1968, and January 1970.

3. The evidence of record is insufficient to demonstrate that the Veteran's right hand disorder was not aggravated beyond natural progression during active service.

4. The Veteran has both general degenerative arthritis and deformity or localized arthritis in several joints of the right hand, and medical opinion evidence is at least in equipoise as to whether the current disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a right hand disability are approximated. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will find that the Veteran experienced an injury to the right hand prior to active service. The evidence as to whether the Veteran's right hand was in sound condition at entry into service is equivocal. The Veteran injured his right hand on multiple occasions during active service, and there insufficient evidence to show that the disability was not chronically worsened beyond natural progress during active service. The current medical opinion evidence is at least in equipoise as to whether the Veteran's current right hand disability is attributable in whole or in part to injuries or aggravation during active service. Under these unusual facts, and affording the benefit of the doubt in favor of the Veteran, the Board grants service connection for disability of the right hand.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant service connection for right hand disability. Therefore, no further notice or development is needed with respect to this matter. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.
A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service. 38 U.S.C.A. § 1111. The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id. (Emphasis added.)  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim , even in cases where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran entered active service with a noted history of a fracture of the of the right 2nd metacarpal head; although the November 1967 service entrance examination report reflects equivocation and revision on the matter of whether a resulting disorder was currently disabling, the final version of the entrance examination report indicates by a checked box that clinical evaluation of the upper extremities was normal; that the upper extremities were profiled as a "1," representing a high level of fitness; and that the Veteran's condition of the right hand was not considered disabling.

An additional notation indicates that the Veteran had injured his right index finger one year previously, and had loss of flexion of the right index finger, and was unable to clench his fist, but could pick up an object without difficulty.

Crossed-out notations on the service entrance examination report reflect that the Veteran was initially found not fit for service as a result of disability of the right hand, and that his upper extremities were profiled as a "3," indicating defects or impairments that require significant restriction of use.

A January 1968 X-ray report states that the Veteran injured his first right metacarpal 5 days earlier. (Emphasis added.) He was now reporting the right hand to be very painful with limited motion of the index finger. The X-ray report states that the Veteran had an old healed fracture of the neck of the second metacarpal, with no acute abnormality.

A June 1968 X-ray report indicates that the Veteran had injured the knuckle of his right index finger, which was tender and sore, secondary to an injury three days earlier. The X-ray was interpreted to be negative.

A July 1968 service treatment record indicates that the Veteran continued to experienced stiffness of the right index finger.

A January 1970 X-ray report states that the Veteran had injured his right hand at work the day before. The provisional diagnosis was rule out fracture of the right hand. The radiographic report does not state the results of the X-ray.

In March 1970 the Veteran was discharged from service in part due to psychiatric difficulties. The Board finds the January 1970 service discharge examination, which indicates that the Veteran was clinically normal for all systems and with a PULHES profile of "1" for all systems, to be facially implausible given the balance of the Veteran's service treatment records. Therefore the service discharge examination is of very low probative weight.

After extensive attention to the right hand and a candid history from the Veteran at his service entrance examination, the Veteran's right hand was ultimately found to be clinically normal and not to be disabling at entrance into service. Therefore, affording the benefit of the doubt in favor of the Veteran, the presumption of soundness of the right hand upon entrance into service is warranted in this matter. See 38 U.S.C.A. §§ 1111, 5107(b). As will be discussed briefly below, however, even if the presumption of sound condition were found not to apply, service connection for right hand disability would nevertheless be warranted

The Board finds by clear and unmistakable evidence that the Veteran did have a disorder of the right hand at entrance into service, based on crossed-out notations in the service entrance examination and the Veteran's credible testimony before the undersigned in February 2010, indicating that he experienced limitations of his right hand at entrance into service, though his profile and examination results were revised to allow him to enter service.

As noted in detail above, the Veteran experienced at least four documented injuries to the right hand during service, including to the right index finger, to the right thumb, and to the right hand generally. On its face, this represents a worsening of the right hand disability during service.

A VA examiner in October 2007 stated that the Veteran had disability of the left hand and wrist as a result of injuries during active service; he added that, although he had been asked about the left hand and wrist only, that "the right hand would have a similar diagnosis which is based on similar history and similar physical findings."  This is probative medical evidence in support of the Veteran's claim for service connection for right hand disability, consistent with the service treatment records and history provided by the Veteran. It also serves to establish that the Veteran's right hand disability was not clearly and unmistakably not aggravated by active service, so that the presumption of sound condition upon entry into service is not rebutted. See 38 U.S.C.A. § 1111 (presumption of sound condition upon entry into service); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In January 2011 a VA examiner opined that the Veteran had a current disability due to aggravation of pre-service disability during service as a result of frequent and subsequent injuries to both hands during service. This may be construed as some evidence in support of the Veteran's claim. However, the report contains other findings that are ambiguous or insufficiently worded and may be construed as weighing either for or against the Veteran's claim.

When asked to clarify his opinion in May 2012, the January 2011 examiner opined that the major disability of the Veteran's right hand and fingers was degenerative arthritis affecting all the joints and fingers, not just the areas injured prior to service. He therefore opined that the Veteran's current right hand disability was not related to service.

However, the May 2012 the examiner did not refer to the multiple documented injuries of the right hand during service. Further, a VA X-ray report of the right hand in December 2011 showed not only generalized arthritis, but in addition "localized arthritis involving the interphalangeal joints... localized arthritis involving the metacarpal-phalangeal joints... localized arthritis of the involving the metacarpal-phalangeal joint of the index finger... and there is deformity of the metacarpal-phalangeal joint of the fifth finger."

The VA examiner's May 2012 VA addendum opinion, emphasizing the degenerative arthritis of the Veteran's right hand, was based on a substantially incomplete characterization of the Veteran's current right hand disability and did not include consideration of in-service injuries to the right hand. As a result, the probative value of the May 2012 medical opinion is greatly diminished. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305-306 (2008) (finding in pertinent part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence).

The presumption of sound condition upon entrance into service is not rebutted. There is insufficient evidence to show that the Veteran's disability of the right hand was not chronically worsened during active service. Thus, by operation of law, the Veteran's right hand disability, which almost certainly did exist prior to active service, will nevertheless be construed for the purpose of this VA disability adjudication as having first been present during active service. See 38 U.S.C.A. § 1110; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Because the presumption of sound condition is not rebutted, the Veteran's claim becomes one for direct-incurrence service connection, with one result being that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

As the medical opinion evidence is at least in equipoise as to whether the Veteran has current right hand disability related to injuries sustained during active service, and the Veteran has been credible in asserting right hand symptoms from active service forward, the criteria for service connection for disability of the right hand are at least approximated. See 38 C.F.R. §§ 3.102, 3.303(b),(d).

Even if the Board had found that the presumption of sound condition of the right hand did not apply during service, the same practical result would be reached. The Veteran's right hand was found by a service department examiner to be not disabling at entry into service, and his upper extremities were found to be at a high level of fitness. The Veteran experienced repeated injuries, treatment and worsening of the right hand disorder during service. With a documented non-disabling baseline of disability at entry into service, documented injuries and worsening during service, and insufficient proof to show that the worsening was not beyond natural progression of the pre-service injury, service connection for the full extent of any current disability would be established by reason of aggravation. See 38 U.S.C.A. § 1153 (aggravation). Thus, even a less favorable finding that the presumption of sound condition upon entry into service should not apply in this matter would be of no practical consequence to the outcome of this adjudication or future rating of the Veteran's right hand disability.

Based on the foregoing considerations, service connection for right hand disability is warranted.



ORDER

Service connection for right hand disability is granted.


REMAND

In April 2012 the AMC granted a higher initial rating of 100 percent for the Veteran's service-connected psychiatric disability for the period from February 3, 2012, forward. The AMC indicated in its decision that this was a partial grant of the benefits sought on appeal, because for the period prior to February 3, 2012, a higher initial rating, in excess of the previously assigned 50 percent, was not awarded. However, in its June 2012 supplemental statement of the case, after the receipt of additional relevant evidence since the Board's remand of this matter in August 2010, the AMC did not include the issue of an initial evaluation in excess of 50 percent for a psychiatric disorder, currently diagnosed as a major depressive disorder with an associated generalized anxiety disorder, for the period from March 18, 2003, to February 2, 2012. As a result, the matter must be remanded to the RO/AMC for issuance of a supplemental statement of the case. See 38 C.F.R. § 19.31.

The Veteran's claim for an effective date earlier than March 28, 2008, for a TDIU, is part and parcel of and inextricably intertwined with the claim for a higher initial rating for his service-connected psychiatric disability. Also, the Board has granted service connection for right hand disability. The effective date and schedular rating for right hand disability assigned by the RO/AMC may affect the date as of which the schedular criteria for a TDIU are met. For both of these reasons, the claim for a TDIU must be remanded to the RO/AMC for readjudication. See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error).

As noted, in today's decision the Board has granted service connection for right hand disability. However, the medical opinion evidence is insufficient for current adjudication of service connection for right wrist disability. The examiner who saw the Veteran in January 2012 and provided an addendum opinion did not discuss whether the Veteran's right wrist disability is caused or aggravated by any service-connected disability. Additionally, the Board has now granted service connection for right hand disability, so that a medical opinion is required as to whether the right wrist disability is caused or aggravated newly service-connected right hand disability. See 38 U.S.C.A. § 5103A(d); Allen  v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In further developing and readjudication the claims on appeal, the RO/AMC must seek to obtain any additional potentially relevant treatment records. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for service-connected disabilities or right wrist disability that may not have been previously received by VA.

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include updated relevant records of VA treatment.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination or VA examinations by a clinician or clinicians with appropriate expertise. 

The purpose of the examination(s) is to determine (1) whether the Veteran's right wrist disorder has been caused or aggravated by service-connected disabilities; and (2) to determine whether the Veteran was unemployable due to service-connected disabilities at any time during the period from March 18, 2003, to March 28, 2008.

The following considerations will govern the examination(s):

* The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner(s). The examiner(s) must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* If deemed appropriate by any examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* The examiner(s) must be advised of each of the Veteran's service-connected disabilities, including left hand, left index finger, and left wrist disability; right hand disability; a major depressive disorder with an associated anxiety disorder; and low back disability.

* A medical opinion must be provided as to whether the Veteran's right wrist disability has been caused or aggravated (chronically worsened) by any service-connected disability, specifically to include his service-connected right hand, left index finger, left hand, and left wrist disabilities.

* With respect to the TDIU claim, the examiner(s) must obtain from the Veteran a history of the Veteran's education and occupational experience.

* The examiner(s) must provide findings as to the impact of the Veteran's service-connected disabilities on his social and occupational functioning and his ordinary activities of daily life.

* The examiner(s) must provide findings as to the impact of the Veteran's service-connected disabilities on his activities of daily living (ADLs) 

* A medical opinion must be obtained as to whether, for any period from March 18, 2003, to March 28, 2008, the Veteran has been unable to find or maintain employment consistent with his education and occupational experience, as a result of the COMBINED EFFECT of his service-connected disabilities.

* If no single examiner is able to provide an opinion as to whether the COMBINED EFFECT of the Veteran's service-connected physical and psychiatric disabilities rendered him unable to secure or maintain employment consistent with his education and occupational experience during any period from March 18, 2003, to March 28, 2008, examiners in appropriate fields of medicine must consult in providing this opinion.

* In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record. 

* Each examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiners are advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. 

* Readjudication must include the issue of an initial evaluation in excess of 50 percent for a psychiatric disorder, currently diagnosed as a major depressive disorder with an associated generalized anxiety disorder, for the period from March 18, 2003, to February 2, 2012. 

* If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


